Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1680
                        Lower Tribunal No. 19-9445
                           ________________


   All Insurance Restoration Services, Inc. a/a/o Consuelo
                         Henriquez,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An appeal from a non-final order from the Circuit Court for Miami-
Dade County, Pedro P. Echarte, Jr., Judge.

     Law Offices of Christopher F. Zacarias, P.A. and Christopher F.
Zacarias, and Heidy L. Gonzalez; Giasi Law, P.A., and Melissa A. Giasi,
and Erin M. Berger (Tampa), for appellant.

     Paul R. Pearcy, P.A., and Maureen G. Pearcy, for appellee.


Before EMAS, MILLER, and LOBREE, JJ.

     PER CURIAM.
     Affirmed. See People’s Tr. Ins. Co. v. Marzouka, 46 Fla. L. Weekly

D1155 (Fla. 3d DCA May 19, 2021); Citizens Prop. Ins. Corp. v. Mango Hill

Condo. Ass’n 12 Inc., 54 So. 3d 578 (Fla. 3d DCA 2011); Barbato v. State

Farm Fla. Ins. Co., 319 So. 3d 96 (Fla. 3d DCA 2021).




                                    2